                 Case 3:20-cr-00269-RS Document 20 Filed 09/14/20 Page 1 of 2


   STEVEN G. KALAR
 1 Federal Public Defender
   ELIZABETH FALK
 2
   Assistant Federal Public Defender
 3 450 Golden Gate Avenue
   San Francisco, CA 94102
 4 Telephone:     415.436.7700
   Facsimile:     415.436.7706
 5 Elizabeth_falk@fd.org

 6
     Counsel for Defendant LIGE
 7

 8                                    IN THE UNITED STATES DISTRICT COURT
 9                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
                                              SAN FRANCISCO DIVISION
11

12    UNITED STATES OF AMERICA,                                 Case No. CR 20-269 RS
13                       Plaintiff,
14                                                              STIPULATION AND ORDER TO
      v.                                                        MODIFY BRIEFING SCHEDULE
15                                                              AND CONTINUE HEARING
      MAURICE LIGE,
16
                         Defendant.
17

18

19

20

21

22

23

24

25

26

27

28
     US v. Lige, Case No. 20-269 RS;
     Stip. & [Proposed] Order to Modify Briefing Schedule   1
                 Case 3:20-cr-00269-RS Document 20 Filed 09/14/20 Page 2 of 2



 1           The parties stipulate that the briefing schedule be modified to allow defense counsel one extra

 2 week to file its motion to suppress. Maurice Lige respectfully requests that the Motion to Suppress

 3 briefing dates and hearing be modified as follows:

 4           September 21, 2020: Defense files opening brief

 5           October 5, 2020: Government counsel files opposition

 6           October 12, 2020: Defense files reply

 7           October 20, 2020: Hearing on motion to suppress

 8

 9

10           IT IS SO STIPULATED.

11

12 Date: September 14, 2020                                       __/S________________________
                                                                  DAN KARMEL
13                                                                Assistant United States Attorney
14
     Date: September 14, 2020                                     __/S_________________________
15                                                                ELIZABETH FALK
                                                                  Assistant Federal Public Defender
16

17
             IT IS SO ORDERED.
18

19 _____________________
    September 14, 2020                                            _______________________________
   Date                                                           RICHARD SEEBORG
20                                                                United States District Judge
21

22

23

24

25

26

27

28
     US v. Lige, Case No. 20-269 RS;
     Stip. & [Proposed] Order to Modify Briefing Schedule   2
